EXHIBIT 10(c)

 

FIRST AMENDMENT TO LOAN AGREEMENT

          

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of the 16th day of April, 2004, by and among (a) LABARGE, INC., a
Delaware corporation (the "Company") and LABARGE ELECTRONICS, INC., a Missouri
corporation ("LaBarge Electronics") (individually, a "Borrower" and
collectively, the "Borrowers"), (b) U.S. BANK NATIONAL ASSOCIATION and NATIONAL
CITY BANK OF PENNSYLVANIA (individually, a "Lender" and collectively, the
"Lenders") and (c) U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, the "Agent").

            

WITNESSETH:

          

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Loan Agreement dated as of February 17, 2004 (the "Loan Agreement"; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Loan Agreement as amended by
this Amendment); and

         

WHEREAS, the Borrowers desire to amend the Loan Agreement in the manner
hereinafter set forth and the Lenders and the Agent are willing to agree thereto
on the terms and conditions hereinafter set forth;

           

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers, the Lenders and the Agent hereby agree as follows:

               

1.    Section 5.01(o)(iii) of the Loan Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:

      

"(iii)    Minimum Consolidated Net Worth. The Company will at all times have a
Consolidated Net Worth of not less than the sum of (A) $32,000,000.00 plus (B)
Fifty Percent (50%) of Consolidated Net Income (with no deductions for losses)
during each fiscal quarter of the Company ending after the date of this
Agreement (such required increases to be cumulative for each such fiscal
quarter) plus (C) One Hundred Percent (100%) of the net proceeds received by the
Company on or after the date of this Agreement from the issuance of any capital
stock of other equity interests of the Company."

      

2.    Exhibit G to the Loan Agreement is hereby deleted in its entirety and the
Exhibit G attached to this Amendment is substituted in lieu thereof.

      

3.    The Borrowers hereby jointly and severally agree to reimburse the Agent
upon demand for all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys' fees and expenses, incurred by the Agent in
the preparation, negotiation and execution of this Amendment and any and all
other agreements, documents, instruments and/or certificates relating to the
amendment of the Borrowers' existing credit facilities from the Lenders. All of
the obligations of the Borrowers under this paragraph shall survive the payment
of the Borrower's Obligations owed by each Borrower and the termination of the
Loan Agreement.

     

4.    All references in the Loan Agreement to "this Agreement" and any other
references of similar import shall henceforth mean the Loan Agreement as amended
by this Amendment and as the same may from time to time be further amended,
modified, extended, renewed or restated. All references in the other Transaction
Documents to the Loan Agreement and any other references of similar import shall
henceforth mean the Loan Agreement as amended by this Amendment and as the same
may from time to time be further amended, modified, extended, renewed or
restated. Except to the extent specifically amended by this Amendment, all of
the terms, provisions, conditions, covenants, representations and warranties
contained in the Loan Agreement shall be and remain in full force and effect and
the same are hereby ratified and confirmed.

    

5.    This Amendment shall be binding upon and inure to the benefit of the
Borrowers, the Lenders and the Agent and their respective successors and
assigns, except that neither Borrower may assign, transfer or delegate any of
its rights or obligations under the Loan Agreement as amended by this Amendment.

      

6.    Each Borrower hereby represents and warrants to the Agent and each Lender
that:

      

(a)    the execution, delivery and performance by such Borrower of this
Amendment are within the corporate powers of such Borrower, have been duly
authorized by all necessary corporate action on the part of such Borrower and
require no consent of, action by or in respect of, or filing, recording or
registration with, any governmental or regulatory body, instrumentality,
authority, agency or official or any other Person;

 

(b)    the execution, delivery and performance by such Borrower of this
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under or result in any violation of,
the terms of the Certificate or Articles of Incorporation or By-Laws of such
Borrower, any applicable law, rule, regulation, order, writ, judgment or decree
of any court or governmental or regulatory body, instrumentality, authority,
agency or official or any agreement, document or instrument to which such
Borrower is a party or by which such Borrower or any of its Property or assets
is bound or to which such Borrower or any of its Property or assets is subject;

    

(c)    this Amendment has been duly executed and delivered by such Borrower and
constitutes the legal, valid and binding obligation of such Borrower enforceable
in accordance with its terms;

          

(d)    all of the representations and warranties made by such Borrower and/or
any other Obligor in the Loan Agreement and/or in any other Transaction Document
are true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment; and

      

(e)    as of the date of this Amendment and after giving effect to this
Amendment, no Default or Event of Default under or within the meaning of the
Loan Agreement has occurred and is continuing.

     

7.    In the event of any inconsistency or conflict between this Amendment and
the Loan Agreement, the terms, provisions and conditions contained in this
Amendment shall govern and control.

    

8.    This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

     

9.    ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT, ARE NOT ENFORCEABLE. TO PROTECT THE BORROWERS, THE LENDERS AND THE AGENT
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS REACHED BY THE
BORROWERS, THE LENDERS AND THE AGENT COVERING SUCH MATTERS ARE CONTAINED IN THE
LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS,
WHICH LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT AND OTHER TRANSACTION
DOCUMENTS ARE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENTS AMONG THE
BORROWERS, THE LENDERS AND THE AGENT, EXCEPT AS THE BORROWERS, THE LENDERS AND
THE AGENT MAY LATER AGREE IN WRITING TO MODIFY THEM.

    

10.    This Agreement may be executed in any number of counterparts (including
facsimile counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

       

11.    Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until the Agent shall
have received:

         

(a)    this Amendment, duly executed by each Borrower and each Lender;

           

(b)    a consent of guarantors (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of LaBarge Electronics,
LaBarge - OCS, LaBarge Properties, LaBarge/STC and Pinnacle POS; and

       

(c)    a consent of guarantors (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of the Company, LaBarge -
OCS, LaBarge Properties, LaBarge/STC and Pinnacle POS.

                   

    IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed
this First Amendment to Loan Agreement as of the 16th day of April, 2004.

            

 

LABARGE, INC.

 

 

 

By /S/DONALD H. NONNENKAMP

 

Name: Donald H. Nonnenkamp

 

Title:  Vice President and CFO

 

 

 

LABARGE, INC.

 

 

 

By /S/DONALD H. NONNENKAMP

 

Name: Donald H. Nonnenkamp

 

Title:  Vice President and CFO

 

 

 

                U.S. BANK NATIONAL ASSOCIATION

 

 

 

By   /S/THOMAS S. SHERMAN

Name:   Thomas S. Sherman

Title:   Vice President

   

NATIONAL CITY BANK OF PENNSYLVANIA

   

By   /S/JOHN E. CICCOLELLA

Name:   John E. Ciccolella

Title:   Vice President

   

U.S. BANK NATIONAL ASSOCIATION, as Agent

   

By   /S/THOMAS S. SHERMAN

Name:   Thomas S. Sherman

Title:   Vice President

EXHIBIT G

 

[Date]

 

U.S. Bank National Association, as Agent

721 Locust Street

First Floor, Bank Lobby

St. Louis, Missouri 63101

Attention: Commercial Lending Department

 

The Lenders from time to time party to the

Loan Agreement referred to below

 

Ladies and Gentlemen:

 

     Reference is hereby made to that certain Loan Agreement dated as of
February 17, 2004, by and among LaBarge, Inc., a Delaware corporation (the
"Company"), LaBarge Electronics, Inc., a Missouri corporation ("LaBarge
Electronics"), the lenders from time to time party thereto (collectively, the
"Lenders") and U.S. Bank National Association, as agent for the Lenders (in such
capacity, the "Agent"), as amended by that certain First Amendment to Loan
Agreement dated as of April 16, 2004, and as the same may from time to time be
further amended, modified, extended, renewed or restated (the "Loan Agreement").
All capitalized terms used and not otherwise defined herein (including all
capitalized terms used in Schedule 1 attached hereto) shall have the respective
meanings ascribed to them in the Loan Agreement.

 

     The Company hereby certifies to the Agent and each Lender that as of the
date hereof:

 

     (a)   except as set forth below, all of the representations and warranties
made by the Company, LaBarge Electronics and/or any other Obligor in the Loan
Agreement and/or in any other Transaction Document are true and correct in all
material respects on and as of the date of this Certificate as if made on and as
of the date of this Certificate:

 

Exceptions: ;

 

(b) except as set forth below, no Default or Event of Default has occurred and
is continuing:

 

Exceptions: ;

 

       (c)   the financial statements of the Company and its Subsidiaries
delivered to you with this letter are true, correct and complete in all material
respects and have been prepared in accordance with GAAP (subject, in the case of
any interim financial statements, to normal year-end adjustments and absence of
footnote disclosures); and

 

     

(d)   Schedule 1 to this letter is a determination of the Company's compliance
with the financial covenants set forth in Section 5.01(o) of the Loan Agreement
as of , 20 , in each case calculated in accordance with the Loan Agreement.

 

                                                                                                 Very
truly yours,

 

                                                                                             LABARGE,
INC.

     

By                                                     

 

Name:                                                 

 

Title:                                                   

SCHEDULE 1

 

Financial Covenant Information

as of , 20

 

A. CONSOLIDATED EBITDA

(for the four consecutive fiscal quarter period of the Company ended , 20 )

 

1.      Consolidated Net
Income                                                                                                 
$

2.      Consolidated Interest
Expense                                                                                                 
$

3.      Consolidated income tax
expense                                                                                      $

4.      Consolidated depreciation and amortization
expense                                                         $

5.      Extraordinary losses
                                                                                                 
$

6.      Losses from the sale or other disposition of Property other than in the

ordinary course of
business                                                                                                 
$

7.      Non-cash charge required for impairment of goodwill under FASB
142                   $__________

8.      Extraordinary
gains                                                                                                 
$

9.      Gains from the sale or other disposition of Property other than in the

ordinary course of
business                                                                                                         $

10.     Consolidated EBITDA [Sum of Line A.1 plus Line A.2 plus Line A.3

plus

Line A.4 plus Line A.5 plus Line A.6 plus Line A.7 minus

Line A.8 minus Line A.9]                      $ ______

   

B.       CONSOLIDATED OPERATING CASH FLOW

(for the four consecutive fiscal quarter period of the Company ended , 20 )

   

1.      Consolidated EBITDA [Line A.10 above]
                                                                  $

2.      Consolidated Operating Lease
Expense                                                                  $

3.    Consolidated income tax
expense                                                                  $

4.    Capital Expenditures (net of Debt incurred)
                                                                     $

5.    Consolidated Operating Cash Flow [Sum of Line B.1 plus Line B.2 minus Line

B.3 minus Line
B.4]                                                                                   
$

 

C.    CONSOLIDATED FIXED CHARGES

(for the four consecutive fiscal quarter period of the Company ended , 20 )

 

1.    Required Principal Payments
                                                                                       $

2.   Consolidated Interest
Expense                                                                    $
_____

3.   Consolidated Operating Lease
Expense                                                            $_____

4.   Distributions                                                                                     $____

5.   Consolidated Fixed Charges [Sum of Line C.1 plus Line C.2 plus Line

C.3 plus Line C.4]
                                                                                   $
_____

   

D.       MINIMUM CONSOLIDATED FIXED CHARGE COVERAGE RATIO

(as of , 20 )

   

1.     Consolidated Operating Cash Flow [Line B.5 above]
                                           $_____

2.     Consolidated Fixed Charges [Line C.5 above)
                                                                    $

3.    Consolidated Debt to Consolidated EBITDA Ratio (Line D.1 divided by

Line D.2]                                                                     to
1.0

4.    Minimum Consolidated Fixed Charge Coverage Ratio permitted by

Section 5.01(o)(i)
                                                                    1.2 to 1.0

E.       MAXIMUM CONSOLIDATED DEBT TO CONSOLIDATED EBIDTA RATIO

(as of , 20 )

 

1.    Consolidated Debt (excludes Subordinated
Debt)                                                $ _____

2.    Consolidated EBITDA [Line A.10
above)                                                       $ _____

3.    Consolidated Debt to Consolidated EBITDA Ratio (Line E.1 divided by

Line E.2]                                                                     to
1.0

4.    Maximum Consolidated Debt to Consolidated EBITDA Ratio permitted by

Section 5.01(o)(ii)
                                                                    to 1.0

 

F.          MINIMUM CONSOLIDATED NET WORTH

(as of , 20 )

 

1.     50% of Consolidated Net Income (with no deductions for losses) during

each fiscal quarter of the Company ended after February 17, 2004 (such

required increases to be cumulative for each such fiscal
quarter)                                        $ ______

2.     100% of the net proceeds received by the Company on or after February

17, 2004, from the issuance of any capital stock of other equity interests

of the
Company                                                                                      $______

3.     Minimum Consolidated Net Worth required by Section 5.01(o)(iii) [Sum of

$32,000,000.00 plus Line F.1 plus Line F.2]
                                                                    $

4.     Actual Consolidated Net
Worth                                                                $ __ ___

CONSENT OF GUARANTORS

     

            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain First Amendment to Loan Agreement dated as
of April 16, 2004, by and among (a) LaBarge, Inc., a Delaware corporation (the
"Company") and LaBarge Electronics, Inc., a Missouri corporation ("LaBarge
Electronics") (individually, a "Borrower" and collectively, the "Borrowers"),
(b) U.S. Bank National Association and National City Bank of Pennsylvania
(individually, a "Lender" and collectively, the "Lenders") and (c) U.S. Bank
National Association, as agent for the Lenders (in such capacity, the "Agent")
(the "First Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution and delivery of the First
Amendment to Loan Agreement by the Borrowers to the Agent and the Lenders will
not adversely affect or impair any of its obligations to the Agent and/or any
Lender under that certain Guaranty dated as of February 17, 2004, and executed
by the undersigned in favor of the Agent and the Lenders with respect to the
indebtedness of the Company to the Agent and the Lenders (the "Revolving Credit
Guaranty"), (b) payment of all of the "Borrower's Obligations" (as defined in
that certain Loan Agreement dated as of February 17, 2004, by and among the
Borrowers, the Lenders and the Agent, as amended by the First Amendment to Loan
Agreement and as the same may from time to time be further amended, modified,
extended, renewed or restated) owed by the Company is guaranteed to the Agent
and the Lenders by such undersigned pursuant to the terms of the Revolving
Credit Guaranty and (c) the Revolving Credit Guaranty is in full force and
effect on the date hereof and the same is hereby ratified and confirmed.

    

         Executed as of the 16th day of April, 2004.

 

LABARGE ELECTRONICS, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President and CFO

   

LABARGE/STC, INC., Guarantor

   

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President and CFO

 

 

LABARGE - OCS, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

 

 

LABARGE PROPERTIES, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

 

 

PINNACLE POS, LLC, Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

         

CONSENT OF GUARANTORS

 

     Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain First Amendment to Loan Agreement dated as
of April 16, 2004, by and among (a) LaBarge, Inc., a Delaware corporation (the
"Company") and LaBarge Electronics, Inc., a Missouri corporation ("LaBarge
Electronics") (individually, a "Borrower" and collectively, the "Borrowers"),
(b) U.S. Bank National Association and National City Bank of Pennsylvania
(individually, a "Lender" and collectively, the "Lenders") and (c) U.S. Bank
National Association, as agent for the Lenders (in such capacity, the "Agent")
(the "First Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution and delivery of the First
Amendment to Loan Agreement by the Borrowers to the Agent and the Lenders will
not adversely affect or impair any of its obligations to the Agent and/or any
Lender under that certain Guaranty dated as of February 17, 2004, and executed
by the undersigned in favor of the Agent and the Lenders with respect to the
indebtedness of LaBarge Electronics to the Agent and the Lenders (the "Term Loan
Guaranty"), (b) payment of all of the "Borrower's Obligations" (as defined in
that certain Loan Agreement dated as of February 17, 2004, by and among the
Borrowers, the Lenders and the Agent, as amended by the First Amendment to Loan
Agreement and as the same may from time to time be further amended, modified,
extended, renewed or restated) owed by LaBarge Electronics is guaranteed to the
Agent and the Lenders by such undersigned pursuant to the terms of the Term Loan
Guaranty and (c) the Term Loan Guaranty is in full force and effect on the date
hereof and the same is hereby ratified and confirmed.

 

Executed as of the 16th day of April, 2004.

 

LABARGE, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

 

LABARGE/STC, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

 

LABARGE - OCS, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

 

 

LABARGE PROPERTIES, INC., Guarantor

 

 

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President

   

PINNACLE POS, LLC, Guarantor

   

  

By:    /S/DONALD H. NONNENKAMP.

Name:                    Donald H. Nonnenkamp

Title:                    Vice President



 